Citation Nr: 1446229	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-02 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a right ear hearing loss disability.

3. Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to October 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

A review of the Virtual VA and Veterans Benefits Management System paperless claims processing systems reveals the Veteran testified at a hearing conducted by the undersigned Veterans Law Judge sitting at the RO in December 2012; a copy of the transcript is of record.  This claim initially came before the Board in June 2014, at which time it was remanded to the RO for additional evidentiary development, to include providing VCAA notice on establishing service connection on a secondary basis and to obtain addendum VA opinions to determine the nature and likely etiology of the Veteran's right ear hearing loss and tinnitus.

The issues of service connection for a right ear hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Low back disability, lumbar disc disease had its onset during active service.


CONCLUSION OF LAW

Lumbar disc disease was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Law and Regulations 

In general, service connection may be granted for disability due to disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Analysis

The Veteran seeks service connection for lumbar spine disability, degenerative disc disease.

Service treatment records dated June 1967 show the Veteran was seen for complaints of back pain.  The Veteran reported injuring his back in the "tank park" and an assessment of low back strain was noted.  

An x-ray report from July 1978 shows an impression of chronic lumbosacral strain was noted.  Additionally, a VA examination was provided in August 1981.  X-ray reports at this examination show an impression of lumbar spinal stenosis.  Accordingly, the Board finds a current disability has therefore been demonstrated.

As the record contains evidence of a current disability, and evidence of an in-service injury or disease, what remains to be established is whether there is a nexus between the diagnosed low back disability and his in-service disease or injury.

A VA examination was provided in August 1981.  The examiner diagnosed the Veteran with a history of low back pain.  As noted above, X-ray reports at this examination show an impression of lumbar spinal stenosis.  

A VA examination was provided in April 2012. The examiner opined that the Veteran's degenerative disc disease was not related to service because there was no documentation of lumbar vertebral trauma during service.  

Although the examiner addressed the in-service low back injury, the examiner did not address the an in-service report of medical history that showed the Veteran reported being informed that he had a vertebra out of place prior to service.  See Entrance Report of Medical History.  

Additionally, records from the Salt Lake Clinic dated September 1985 revealed a neurologist noted that the L3-4 and L4-5 discs were out of place as shown on myelogram in 1980.  This notation lists a past relevant history of injuries in 1965, 1973, 1976, and 1980.  See Salt Lake Clinic records dated September 1985.

The Board finds that the April 2012 VA nexus opinion is not probative in regards to the relationship between the currently diagnosed low back disability and the Veteran's active duty as it is based on a factually inaccurate medical history that there was no documentation of lumbar vertebral trauma during service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based upon an inaccurate factual premise has no probative value).  

The Veteran has reported consistently that his low back disability was incurred in service and is a result of the low back strain he experienced in June 1967.  WE are also impressed with the fact that prior to filing a claim for compensation, the appellant reported for treatment purposes that the disability dated to an in-service event.  We find this report for treatment purposes to be very probative.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds that the private and VA treatment records demonstrate recurrent back pain since the Veteran's time in service.  Further, the Board finds that the Veteran's testimony regarding on-going symptoms since service is credible. 

Accordingly, the Board finds that service connection is warranted for a lumbar disc disease.  Reasonable doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for a lumbar disc disease is granted.


REMAND

The Veteran seeks service connection for a right ear hearing loss disability and tinnitus. 

The Board finds that the AMC has not substantially complied with the mandates of the June 2014 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting, inter alia, that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  Specifically, the AMC provided notice on establishing service connection on a secondary basis in July 2014; however, no VA addendum opinions were obtained and associated with the claims file.

The Veteran contends that his tinnitus and right ear hearing loss are caused or aggravated by the service-connected otitis media, chronic, with TM perforation, right ear, to include from the January 1975 right tympanoplasty.  A VA examination was provided in April 2012; however, the VA examiner did not opine as to whether the right ear hearing loss or the tinnitus were caused or aggravated by the January 1975 right tympanoplasty.  As such, an addendum opinion is necessary. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the claims file to a suitably qualified VA examiner for an addendum opinion to determine the likely etiology of the claimed right ear hearing loss and tinnitus. 

The claims file is to be made available to the examiner. Based on a review of the record, the examiner is to address the following: 

A) Is it at least as likely as not (a 50 percent or greater probability) that the claimed right ear hearing loss disability had its onset in service or is otherwise related to an event or incident in service, to include the Veteran's right ear perforation in 1965. 
B) Is it at least as likely as not ( a 50 percent or greater probability) that the claimed right ear hearing loss was caused or aggravated (permanently worsened) by the service-connected otitis media, chronic, with TM perforation, right ear, to include the January 1975 tympanoplasty. 

C) Is it at least as likely as not (a 50 percent or greater probability) that the claimed tinnitus was caused or aggravated (permanently worsened) by the service-connected otitis media, chronic, with TM perforation, right ear, to include the January 1975 tympanoplasty. 

The examiner should address the Veteran's lay statements that he noticed ringing in his ears after the January 1975 tympanoplasty. 

   A complete rationale for all opinions must be provided.

3. If the determination remains less than fully favorable to the Veteran, he should be provided with a Supplemental Statement of the Case (SSOC). 

Thereafter, if necessary, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


